Citation Nr: 1503757	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-32 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for prostate cancer, including as a result of exposure to herbicide agents.

2.  Entitlement to service connection for a bladder disability (bladder stones), including as secondary to prostate cancer.

3.  Entitlement to service connection for erectile dysfunction (ED), including as secondary to prostate cancer.

4.  Entitlement to service connection for diarrhea, including as secondary to prostate cancer.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2010 and March 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In the October 2010 rating decision, the RO, in relevant part, denied entitlement to service connection for prostate cancer.  In the March 2013 rating decision, the RO denied entitlement to service connection for bladder stones, status post cystolithopaxy (claimed as bladder condition, dysuria, cystitis), for ED, and for diarrhea.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2014.  A hearing transcript is of record.

The issues of entitlement to service connection for prostate cancer, a bladder disability, and ED are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



FINDING OF FACT

On the record at his September 2014 Board hearing, prior to the promulgation of a decision in this appeal, the Veteran indicated that he wished to withdraw the issue of entitlement to service connection for diarrhea.   


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's claim of entitlement to service connection for diarrhea have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a claimant or by an authorized representative and must be in writing or on the record at a hearing on appeal.  Id.  

On the record at his September 2014 Board hearing, and in a written statement submitted at the same time, prior to the promulgation of a final Board decision in his appeal, the Veteran indicated that he wished to withdraw his appeal as to the issue of entitlement to service connection for diarrhea.  As such, this issue is withdrawn and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.



ORDER

The claim of entitlement to service connection for diarrhea is dismissed.


REMAND

The record indicates that the Veteran received private treatment for prostate cancer at the University of Mississippi Medical Center and at Westley Medical Center in Hattiesburg, Mississippi.  Records from these treatment providers have not been associated with the claims file.  VA has a duty to seek them.  38 U.S.C.A. § 5103A(b),(c) (West 2014).  The Veteran contends that he has a bladder disability and erectile dysfunction secondary to the prostate cancer; hence the issues are inextricably intertwined.

Accordingly, these claims are REMANDED for the following action:

1.  After obtaining necessary authorization, obtain the Veteran's identified private treatment records from the University of Mississippi Medical Center, from Westley Medical Center in Hattiesburg, Mississippi, and from any other identified private treatment provider that has treated his claimed disabilities on appeal.

2.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


